Title: To James Madison from Thomas Bulkeley, 2 February 1802 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


2 February 1802, Lisbon. Encloses copy of his correspondence with Don Rodrigo on the subject of the schooner Hope detained at Faro by the collector of customs who demanded full duties on cargo of salt fish. Release of vessel has been delayed by customs department attorney’s demand for more papers. Has little doubt of a favorable decision and believes “it will establish a precedent whereby such steps will in future be avoided by the Collectors at the outposts to the prejudice of our trade.” Will send copy of whole transaction if it can be obtained; if not, will send copy of decree issued by Court of Exchequer.
 

   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 2 pp.; in a clerk’s hand; unsigned. Enclosures are Bulkeley’s letter to Portuguese finance minister Rodrigo de Sousa Coutinho, 24 Dec. 1801 (2 pp.), and the 28 Dec. reply (2 pp.; in Portuguese with translation).


   A full transcription of this document has been added to the digital edition.
